DETAILED ACTION
This action is responsive to the Application filed on 04/12/2021. Claims 21-40 are pending in the case. Claims 21, 27, and 40 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
The instant application is a continuation of application serial no. 16/205,596 (filed 11/30/2018; issued on 05/11/2021 as patent no. US 11,003,330 B1.
The instant application is related by common assignee and common inventors with US 11,238,637 B1; US 10,706,605 B1; and US 19,932,449 B1.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
The drawings are objected to because of the following informalities:
In FIG 1 A, the written description (see e.g. [0042, 0044, 0047, 0059, 0060] identifies telematics mobile device 106m and telematics device 106i, however the 
The disclosure describes "on-board computer 114" in FIG 1 A (see e.g. [0049]), however this element is missing in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The disclosure at [0065] states As shown in Figure 1A, the user interface 181 may include a display screen 182 and 1/0 components 183 (e.g., ports, capacitive or resistive touch sensitive input panels, keys, buttons, lights, LEDs) however these elements are in FIG 1B.
The disclosure at [0070] describes I/0 components 464 where 164 was perhaps intended.
The disclosure at [00111] states Figure 3B includes the same or similar elements as Figure 3B
The disclosure at [00120, 00121] states ... interactive animated GUI 330 may render ... where 303 was perhaps intended, as 330 refers to position data on the displayed GUI.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-15 of U.S. Patent No. US 11,003,330 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen below, all the elements of the pending claims are taught in the patented claims, either in the same statutory class, or as an obvious alternative of a recited statutory class as explained.
Regarding claim 27, patented claim 1 teaches the system for generating guided user interfaces (GUIs) comprising: a (telematics cloud) server and a client device (a client device); 
the (telematics cloud) server configured to: 
receive telematics data (from a vehicle) comprising a plurality of geographic positions of a vehicle and a plurality of corresponding time values, the telematics data indicating a plurality of vehicle trips made by the vehicle during a time period (col 35 lines 56-61): and 
determine a GUI value dataset based upon the telematics data, the GUI value dataset comprising a plurality of GUI position values and a plurality of corresponding GUI time values including a first GUI position value corresponding to a first geographic position of the vehicle, a first GUI time value corresponding to the first GUI position value, a second consecutive GUI position value corresponding to a second geographic position of the vehicle, and a second GUI time value corresponding to the second GUI position value (col 35 line 64 to col 36 line 7); and 
the client device configured to: 
receive the GUI value dataset (col 36 line 11); 
render a plurality of geospatial graphics on a map of a geographic area in chronological order based upon the GUI value dataset, the plurality of geospatial graphics being rendered to display an animated graphical representation of the plurality of vehicle trips made by the vehicle during the time period (col 36 lines 12-18); and 
wherein for the animated graphical representation of a particular vehicle trip, each of the plurality of geospatial graphics is rendered visually different on the map of the geographic area based upon a respective GUI position value and a respective corresponding GUI time value in the GUI value dataset such that a first geospatial graphic is rendered on the map of the geographic area in a first graphical form at the first GUI position value and the first GUI time value, and a second geospatial graphic is rendered on the map of the geographic area in a second graphical form at the second GUI position value and the second GUI time value, the second graphical form being rendered visually different from the first graphical form based upon at least one difference between the second GUI position value and the first GUI position value (col 36 lines 24-39).
Regarding dependent claims 28-34, patented claims 2, 4-9 recite identical system limitations.
Regarding dependent claim 35-36, patented claims 11-12 teach wherein at least one of the plurality of vehicle trips corresponds to a geographic stop destination (col 37 lines 11-12); wherein the client device is further configured to (inherent, as the client device is performing the rendering in parent claim): render the geographic stop destination with a graphic popup on the map of the geographic area at a GUI position value associated with the geographic stop destination (col 37 lines 12-16); and render one or more photographs associated with the geographic stop destination based upon a selection of the graphic popup (col 37 lines 17-19).
Regarding dependent claim 37-38
Regarding dependent claim 39, patented claim 15 suggests wherein the client device is further configured to (the client device is responsible for rendering/display): generate a trip summary for each of the plurality of vehicle trips (not recited, but some generation of a trip summary is necessary before the trip summary can be displayed); and display the trip summary for each of the plurality of vehicle trips (col 37 lines 26—29).
Regarding claim 21, patented claim 16 teaches the method comprising operations similar to those performed by the system of patented claim 1.
Regarding dependent claims 22-26, patented claims 2, 8-9, 11-12 teach the further operations performed by the system of patented claim 1 (obvious variant).
Regarding claim 40, patented claim 17 teaches the tangible, non-transitory computer-readable medium storing instructions for generating guided user interfaces (GUIs), that when executed by one or more processors, cause the one or more processors to: perform the similar operations of the system of patented claim 1/method of patented claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 25, 27, 29-33,35, 37-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS (Pub. No.: US 2012/0226390 A1, provided on IDS) in view of BARCAY, Daniel (Patent No.: US 9,508,002 B2, provided on IDS).
Regarding claim 27, ADAMS teaches the system for generating guided user interfaces (GUIs) (intended use, nonetheless, examples may be seen in FIGs 4, 5, and 7) comprising: a server (FIG 1, vehicle management system 110) and a client device (FIG 1 management devices 135 [0019-0020] access system 110 over network 145); 
the server configured to: 
receive telematics data (see e.g. FIG 1 [0018-0028] vehicle management system 110, telematics module 120 receives data from in-vehicle devices 105) comprising a plurality of geographic positions of a vehicle and a plurality of corresponding time values (see e.g. [0019],[0024],[0036] telematics includes at least raw sensor data including location, status data, time data), the telematics data indicating a plurality of vehicle trips ([0020] vehicle status information can include data on vehicle routes used) made by the vehicle during a time period  ([0035 vehicle status data over a given time period); and 
determine a GUI value dataset based upon the telematics data (analysis functions are performed by telematics module 120, in addition to receiving raw data), the GUI value dataset comprising a plurality of GUI position values and a plurality of corresponding GUI time values ([0037] translates event data into more usable data such as [0043] idle time (an event), [0044] locations, [0054] device activation; essentially the events that will be displayed in the management user interface (see FIG 2 (225) user selects vehicle to add to history display, for each vehicle obtain status data over given time period note that some sort of relative GUI positions must be provided as the status in order to display properly on the map and be associated with the generated timeline comprising the GUI time points) including a first GUI position value corresponding to a first geographic position of the vehicle, a first GUI time value corresponding to the first GUI position value, a second consecutive GUI position value corresponding to a second geographic position of the vehicle, and a second GUI time value corresponding to the second GUI position value (see e.g. example timeline map displays in FIGs 4, 5, 7); and 
the client device (the management device 135 providing the [0030] vehicle management user interface) configured to: 
receive the GUI value dataset (FIG 2 (225) user selects vehicle to add to history display, for each vehicle obtain status data over given time period); 
render a plurality of geospatial graphics on a map of a geographic area in chronological order (note the timeline, thus inherently the animation occurs in chronological order) based upon the GUI value dataset (map 401, routes 468, markers; see e.g. example timeline map displays in FIGs 4, 5, 7), the plurality of geospatial graphics being rendered to display an animated graphical representation of the plurality of vehicle trips made by the vehicle during the time period (user will be able to navigate timeline display to view specific events or status, may be limited to multiple trips (routes) for a single vehicle or multiple vehicles; [0033] select box 334 allows for displaying current data (i.e. associated with specific point in time), key events, and or all status data; while select box 336 allows for different types of timelines; thus FIG 4 shows history of route and status at time of marker indicated by cursor Dragging the bar 474 along the history display can cause symbols for the vehicles 451 on the map 401 to trace their routes 468 in time)); and 
wherein for the animated graphical representation of a particular vehicle trip (for each trip or portion of a trip rendered on the display), each of the plurality of geospatial graphics is rendered visually different on the map of the geographic area based upon a respective GUI position value and a respective corresponding GUI time value in the GUI value dataset (generally graphical markers and indicators which indicate current vehicle status, including but not limited to: [0041] routes 468 are dashed-lines with color; [0045] popup box; various marker symbols on map include [on FIG 4] 480 (idle) or location circle markers; on FIG 7 (stop) or location circle markers) such that a first geospatial graphic is rendered on the map of the geographic area in a first graphical form at the first GUI position value and the first GUI time value, and a second geospatial graphic is rendered on the map of the geographic area in a second graphical form at the second GUI position value and the second GUI time value (in one interpretation, these could be different status such as idle, warning, or other events; in a different interpretation, these could be a graphical circle indicating an event or the different pop up which may be displayed; note particularly different events may have different colors (using "color by" 336); different locations/markers may have different assigned colors (as assigned using FIG 6); see also [0039] different timelines can be constructed for the same vehicle to reflect different data. Some examples of such data can include information regarding vehicle stop, moving, and idle times, information regarding congregations, warnings regarding policy violations (such as speeding, operating a power takeoff device while moving, or entering or approaching a geofenced (e.g., prohibited) area), and the like. Graphic elements can be used to represent these and other timeline features)), 
ADAMS may not be relied upon to expressly disclose, the second graphical form being rendered visually different from the first graphical form based upon at least one difference between the second GUI position value and the first GUI position value.
BARCAY is broadly directed to (Abstract) visualization system and method allow moving objects to be visualized in a GIS system as an interactive animation by moving an icon or 3D graphical model in an interactive virtual environment of the GIS. A line may also be drawn behind the icon/3D model representing the path traveled during a window of time. Additionally, the evolution of time-dependent data associated with the moving object may be encoded and visualized in the GIS. See, for example, FIG 1 (description starting at (col 5 line 17)) showing a user interface for viewing the visualization including a timeline control 120 (more information shown in FIGs 2A-2B), a list of selectable tracks 110 for viewing, each associated with time and location information as illustrated on the map. (col 7 line 1) graphical representation such as an icon or a 3D model of the moving object may be appropriately positioned in the 3D environment presented in display window 102…visualize the changing positions of the moving object along a GPS track over time.
In a first interpretation, ADAMS teaches the second graphical form (the icon representation at the last position at the last time) is rendered visually different from the first graphical form (the visual trace of a previous position at a previous time) based upon at least one difference between the second GUI position (the last position at the last time) and the first GUI position (the previous position at the previous time) because (col 9 line 26) the system compares the values/positions information received about the object at the first time period and the second time period and fills in the missing information as an improvement over conventional systems, thus (col 9 line 35) providing a smooth animation for objects based on GPS data that may not include continuous information.
In a second interpretation, ADAMS teaches the second graphical form (the icon representation at the last position at the last time having an orientation) is rendered visually different from the first graphical form (the orientation of the icon at a previous position at a previous time) based upon at least one difference between the second GUI position (the last position at the last time) and the first GUI position (the previous position at the previous time) because the orientation of the icon (e.g. the representation of the plane) may change over time as can be seen in the method (700) 
This allows the user to view the trajectory and orientation of the moving object which are determined (col 14 line 60) by applying a mathematical model of the motion capabilities of the particular type of moving object being represented…enable[ing] the moving object to be visualized in the interactive 3D environment so as to be visually pleasing to the user, with little or no disorientation.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ADAMS and BARCAY before them, to have used the variation in orientation and trajectory (as well as the historical trace) of the representation of the moving object taught in BARCAY to improve the renderings of geographic positions on the map in ADAMS, the combination resulting in the second graphical form being rendered visually different from the first graphical form based upon at least one difference between the second GUI position value and the first GUI position value as required by the claim.  The combination is motivated at least by the teachings in BARCAY of improving conventional displays of animated objects ((col 9 line 35) providing a smooth animation for objects based on GPS data that may not include continuous information) and the improvement to user experience ((col 14 line 64) enable[ing] the moving object to be visualized in the interactive 3D environment so as to be visually pleasing to the user, with little or no disorientation).
Regarding claim 21, ADAMS in view of BARCAY, combined at least for the reasons discussed above, similarly teaches the method for generating guided user interfaces (GUIs) comprising: the operations performed by the server and the client device of claim 27, thus rejected under similar rationale.
Regarding claim 40, ADAMS in view of BARCAY, combined at least for the reasons discussed above, similarly teaches the tangible, non-transitory computer-readable medium storing instructions for generating guided user interfaces (GUIs), that when executed by one or more processors,  (the stored code of the modules in the server and client device of claim 27) cause the one or more processors to (the server and client device of claim 27) to perform analogous operations as recited in claim 27, thus rejected under similar rational.
Regarding dependent claim 23 (33), incorporating the rejection of claim 21(27), ADAMS further teaches wherein the plurality of geospatial graphics include a plurality of two-dimensional (2D) geospatial graphics (see FIGs 3, 5, 7; [0031]).
Regarding dependent claim 25 (35), incorporating the rejection of claim 21 (27), ADAMS further teaches wherein at least one of the plurality of vehicle trips corresponds to a geographic stop destination (idle location as seen in FIG 4, stopped location HQ in FIG 5).
Regarding dependent claim 29, incorporating the rejection of claim 27, ADAMS further teaches wherein the client device is further configured to: determine a reduced subset of GUI position values and corresponding GUI time values from the plurality of GUI position values and the plurality of corresponding GUI time values in the GUI value dataset; and generate the plurality of geospatial graphics based upon the reduced subset of GUI position values and corresponding GUI time values (see e.g. [0061-0062] user may select any dimension of data for display; as discussed in claim 1 user may choose to only show key events; [0046] user may zoom in/out to change the time scale; these are functionally equivalent to the instant application [0095] any mechanism to filter (exclude redundant graphics, include only specific environment data or status data, remove based on time) the displayed information).
Regarding dependent claim 30, incorporating the rejection of claim 29, ADAMS further teaches wherein the plurality of geospatial graphics generated based upon the reduced subset of GUI position values and corresponding GUI time values include non-redundant geospatial graphics (only key events).
Regarding dependent claim 31, incorporating the rejection of claim 29, ADAMS further teaches wherein the plurality of geospatial graphics generated based upon the reduced subset of GUI position values and corresponding GUI time values include only geospatial graphics associated with environment data or vehicle event data ([0061-0062] user may select any dimension of data for display).
Regarding dependent claim 32, incorporating the rejection of claim 29, ADAMS further suggests wherein the reduced subset of GUI position values and corresponding GUI time values is determined based upon a time-lapse algorithm (note that the instant application fails to explain what a time-lapse algorithm might comprise, assumed this is a known technique for filtering event data; see ADAMS e.g. [0061-0062] user may select any dimension of data for display; as discussed in claim 1 user may choose to only show key events; [0046] user may zoom in/out to change the time scale; these are functionally equivalent to the instant application [0095] any mechanism to filter (exclude redundant graphics, include only specific environment data or status data, remove based on time) the displayed information).
Regarding dependent claim 37, incorporating the rejection of claim 27, ADAMS further teaches wherein at least one of the first GUI position value or the second GUI position value corresponds to a particular geographic position of the vehicle ([0048] symbols for vehicles displayed on map to trace their routes in time).
Regarding dependent claim 38, incorporating the rejection of claim 27, ADAMS further teaches wherein the time period is a configurable time period ([0035] "over a given time period", [0046] time scale can be zoomed in/out).
Claims 22, 28 are rejected under 35 USC 103 as unpatentable over ADAMS in view of BARCAY, further in view of KOCH et al. (US 8,447, 792 B2, provided on IDS).
Regarding dependent claim 22 (28), incorporating the rejection of claim 21(27), ADAMS further suggests wherein the plurality of geospatial graphics are rendered at an accelerated rate compared with a real-time rate, the real-time rate being determined from the plurality of corresponding GUI time values because, as noted in claim 1, in ADAMS the user controls how quickly review happens using the timeline. However, should Applicant not find this a sufficient teaching, KOCH cures any deficiencies.
KOCH which is similarly directed to displaying maps with path animation, but also providing user controls for playing the animation (see e.g. (col 11 line 6) Referring to FIG. 7 there is shown an illustrative example of a "Chronicle" or "Narrative" of GLOBs that are displayed to a user. Note, for purposes of this patent the terms Chronicle and Narrative are used interchangeably. A Chronicle or Narrative is a collection of GLOBs that are organized according to time and location, and may then be animated; (col 11 line 44) In addition to the picture GLOB animation there is a route GLOB animation being drawn on the map 704; (col 11 line 55) The Chronicle may comprise a set of player controls 708 that allow the user to control various aspects of the Chronicle such as playing/pausing, forward/reverse and a method to quickly move to certain time indices of the Chronicle that is similar to a videotape player.). A GLOB (see e.g. FIG 3 for data associated with a GLOB) is defined in KOCH as (col 2 line 51) "a gee-located object" and FIG. 1 shows illustrative examples of information converted to a geo-location object ("GLOB") which includes mobile telemetry 114, pictures 116, sensor data 106.
In other words, KOCH provides a play mechanism which suggests the animation is at an "accelerated rate compared with a real-time rate" where the real-time rate is determined based on the GUI time values which are associated with the actual time values from the telematics data (as can be seen in the timeline bar, the times are associated with the actual events). Note also that KOCH provides for fast-forward operation which would also provide an accelerated rate of playback.
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of ADAMS-BARCAY (collecting telemetry data, extracting telemetry data, providing an animated visualization of the extracted telemetry data) and KOCH (providing an animated timeline of at least one trip on a map, including explicit user controls such as playing/pausing, forward/reverse and a method to quickly move to certain time indices) to have improved ADAMS-BARCAY with the playback controls of KOCH with expected and predictable results, motivated at least in part by KOCH which states the controls are "similar to a video tape player'', thus an interface that would be recognizable for providing additional (automatic, hands-free) control over how the vehicle trip data was displayed (by simply watching the animation without needing to manually navigate it).
Claims 26, 36 are rejected under 35 USC 103 as unpatentable over ADAMS in view of BARCAY, further in view of MOORE et al. (US 2013/0326384 A1, provided on IDS).
Regarding dependent claim 26 (36), incorporating the rejection of claim 25 (35), ADAMS further teaches rendering, by the client device, the geographic stop destination with a graphic popup on the map of the geographic area at a GUI position value associated with the geographic stop destination ([0045] popup box 482; as can be seen in FIG 4 there is a pop-up associated with an idle location; as can be seen in FIG 5, there is a popup 582 associated with a stopped location at HQ). However, ADAMS may not be relied upon to expressly disclose rendering, by the client device, one or more photographs associated with the geographic stop destination based upon a selection of the graphic popup. BARCAY, combined at least for the reasons discussed above, does not cure this deficiency.
MOORE teaches (see FIG 48) displaying an information banner 4865 (analogous to a popup) associated with a location 4830 on a map, such that when the user selects the information banner, additional information about the location is provided including access to photos (see [0415], GUI in 4805-4815 is similar to GUI 3800; shown in FIG 38 and described starting at [0340], particular attention drawn to [0352] which explains "the entries to display when the photos tab is selected include photos gathered by the information aggregation entities" (e.g. Yelp, Facebook, Twitter, etc.).
MOORE further teaches [0004] a goal of the mapping application UI is that on-screen controls are kept to a minimum in order to display as much of the interactive map as possible.
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of ADAMS-BARCAY and MOORE before them, to have combined the teachings (displaying the photographs of MOORE upon interaction with the popup in ADAMS) and arrived at the claimed invention with expected and predictable results. The combination is motived by the functionality of providing additional information about a location (e.g. photographs) and the goal of providing minimal on-screen controls for the interactive map as taught by MOORE.
Claims 24, 34 are rejected under 35 USC 103 as unpatentable over ADAMS in view of BARCAY, further in view of OHATA (Pub. No.: US 2010/0250115 A1, included on IDS)
Regarding dependent claim 24 (34), incorporating the rejection of claim 23 (33), ADAMS does not appear to expressly disclose receiving, by the client device, a plurality of three-dimensional (3D) images that correspond to the plurality of 2D geospatial graphics; and rendering, by the client device, the plurality of 3D images with the plurality of 2D geospatial graphics. BARCAY, combined at least for the reasons discussed above, does not cure this specific deficiency.
OHATA teaches (method in FIG 8) displaying a map with a movement path (see e.g. FIG 9 [0075]), such that a still image is displayed attached to map that is associated with the progression of the path to a particular point (see e.g. FIG 10 [0076]). The still image data [0066] was shot by a video camera of the actual area (and thus would be a three-dimensional image representative of the location). In FIG 13, a moving image is shown (over time). OHATA further teaches [0042] an image data acquisition means. OHATA further notes that the path information may be obtained from a navigation apparatus of a vehicle which can include at least GPS and a sensor [0030-0035] and the path data includes [0037] a time series of sequentially acquired positions.
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of ADAMS-BARCAY (showing an animated map of vehicle trips along routes) and OHATA (showing a map with a path such that the display of associated images and/or video are provided synchronized with the progression of a vehicle along the path) to have combined the teachings and arrived at the claimed invention. The combination is motivated by the need to address the problem "particular, it is difficult to meet a need such as a desire to view scenery of visited sites along the time line, as in the case of viewing a trip journal" as taught in OHATA [0010].
Claim 39 is rejected under 35 USC 103 as unpatentable over ADAMS in view of BARCAY, further in view of IQBAL et al. (Patent No.: US 9,754,425 B1, provided on IDS).
Regarding dependent claim 39, incorporating the rejection of claim 27, ADAMS may not be relied upon to expressly disclose wherein the client device is further configured to: generate a trip summary for each of the plurality of vehicle trips; and display the trip summary for each of the plurality of vehicle trips
It is noted that multiple vehicles are available, and multiple trips (start/end) as part of a route may be displayed in ADAMS and that the timeline for a vehicle clearly has graphical representations for the entirety of the timeframe, including starting/ending times (including when the vehicle was not in motion). Thus ADAMS provides all the necessary data, and is simply deficient in providing the summary screen explicitly.
IQBAL is similarly directed to collecting and communicating vehicle telematics data for the purposes of monitoring driver behavior (e.g. a teen), (see e.g. (col 2 lines 32-039), analyzing the data to determine trips (col 2 line 50), and further using the telematics data to incentivize behavior (col 4 lines 10-26) associated with insurance policy holder accounts (col 4 lines 27-47). In particular, a parent (col 15 line 35) may view a history of past drives by the child; further the parent (col 38 line 41) a parent may select an option of the parent device program to review a report for a current drive or a report from a history of previous drives.
IQBAL provides (see FIG 12 (col 40 line 51) a user interface to view information about a trip; FIG 24 is an alternative to this interface and is clearly a list of trips for a particular time period for a particular vehicle. Once a user has selected a trip to view information for, IQBAL provides (see FIG 13, (col 40 line 62)) a user interface 1300 that provides a trip report which includes (col 41 line 1) a link to a map showing the route of the trip, including indicating where certain conditions were met. The trip report may also include (col 41 line 15) link to event details for particular driving events.
Thus, IQBAL expressly discloses by a client device, generate a trip summary for each of the plurality of vehicle trips; and display the trip summary for each of the plurality of vehicle trips, where the summary is expressly used to allow the viewer to select a trip for which additional details are desired (including providing a link to a graphical map of the trip).
The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. programming), and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g. providing a mechanism to filter the 
When combined, ADAMS-BARCAY are improved by IQBAL and provide the ability to generate the summary in order to (for example) provide it to the vehicle drivers who are being monitored by the system in ADAMS, as well as provide it to other entities such as insurance agency, when necessary, rather than being limited to only viewing the graphical animation of the data.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
10,475,335 (DRINKWATER) visualizing telematics data (animated path of actual vehicle trip)
CN103824346B (provided with English translation) driving record and replay method with acquisition time, vehicle data and state

8,825,404 (MAYS) rendering map for a preferred route with way points and visual images (see example maps FIGs 13-17 with images)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179